Exhibit 10.3

 

 

PROMISSORY NOTE

 

$7,686,000  

 February 26, 2016

  

FOR VALUE RECEIVED, each of the undersigned (individually, a “Borrower”, and
collectively, “Borrowers”), JOINTLY AND SEVERALLY, promise to pay to the order
of CF EQUIPMENT LOANS, LLC, a Delaware limited liability company (“Payee”; Payee
and any subsequent holder of this instrument being referred to herein as
“Holder”), the initial principal sum of Seven Million Six Hundred Eighty Six
Thousand and 00/100 ($7,686,000), together with interest at a variable rate as
set forth in the below-defined Loan Agreement from the date hereof until
maturity on the outstanding principal balance of this Promissory Note (this
“Note”).

 

This Note is the “Real Estate Note” referred to in, and is entitled to all of
the benefits of, that certain Loan Agreement dated of even date herewith (as
amended, restated and supplemented from time to time, the “Loan Agreement”)
among Borrowers, Payee and CF Equipment Loans, LLC, as collateral agent
(“Collateral Agent”), and the Loan Documents (as defined in the Loan Agreement).
All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such terms in the Loan Agreement.

 

Borrowers shall pay installments of principal of and interest on this Note in
the amounts and at the times set forth in the Loan Agreement. Past due payments
on this Note are subject to late fees and default as provided in the Loan
Agreement. This Note is subject to optional and mandatory prepayment at the
times and in the amounts set forth in the Loan Agreement.

 

The Loan is secured, in part, by the Mortgages and the other Loan Documents.
Holder shall have full recourse against Borrowers for all sums due under this
Note and for all the representations, warranties, indemnities and covenants in
the Loan Documents.

 

Upon the occurrence and during the continuance of any Event of Default, Holder
shall have the option to declare the entire amount of principal and interest due
under this Note immediately due and payable without notice or demand, and Holder
may exercise any of its rights under this Note and the other Loan Documents.

 

This Note shall be governed and construed in accordance with the laws of the New
York applicable to contracts made and to be performed therein (excluding
choice-of-law principles).

 

This Note is given in a commercial transaction for business purposes.

 

This Note may be declared due prior to its expressed maturity date in the
events, on the terms, and in the manner provided for in the Loan Documents.

 

 
 

--------------------------------------------------------------------------------

 

  

Borrowers and all sureties, endorsers, guarantors and other parties now or
hereafter liable for the payment of this Note, in whole or in part, hereby
severally (i) waive demand, notice of demand, presentment for payment, notice of
nonpayment, notice of default, protest, notice of protest, notice of intent to
accelerate, notice of acceleration and all other notices except those for which
the Loan Documents expressly provide, and further waive diligence in collecting
this Note or in enforcing any of the security for this Note; (ii) agree to any
substitution, subordination, exchange or release of any security for this Note
or the release of any party primarily or secondarily liable for the payment of
this Note; (iii) agree that Holder shall not be required to first institute suit
or exhaust its remedies hereon against any Borrower or others liable or to
become liable for the payment of this Note or to enforce its rights against any
security for the payment of this Note; and (iv) consent to any extension of time
for the payment of this Note, or any installment hereof, made by agreement by
Holder with any person now or hereafter liable for the payment of this Note,
even if no Borrower is a party to such agreement.

 

All agreements among Borrowers and Holder, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of demand or acceleration of the final maturity
of this Note or otherwise, shall the interest contracted for, charged, received,
paid or agreed to be paid to Holder exceed the maximum amount permissible under
the applicable law. If, from any circumstance whatsoever, interest would
otherwise be payable to Holder in excess of the maximum amount permissible under
applicable law, the interest payable to Holder shall be reduced to the maximum
amount permissible under applicable law; and if from any circumstance Holder
shall ever receive anything of value deemed interest by applicable law in excess
of the maximum amount permissible under applicable law, an amount equal to the
excessive interest shall be applied to the reduction of the principal hereof and
not to the payment of interest, or if such excessive amount of interest exceeds
the unpaid balance of principal hereof, such excess shall be refunded to
Borrowers. All interest paid or agreed to be paid to Holder shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full period (including any renewal or extension) until payment in
full of the principal so that the interest hereon for such full period shall not
exceed the maximum amount permissible under applicable law. Holder expressly
disavows any intent to contract for, charge or receive interest in an amount
which exceeds the maximum amount permissible under applicable law. This
paragraph shall control all agreements among Borrowers and Holder.

 

The obligations of each Borrower hereunder shall be joint and several. All of
the terms and provisions set forth in Section 2.06 and Article 11 of the Loan
Agreement are incorporated herein by reference.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;
EXECUTION PAGE FOLLOWS]

 

 

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrowers have executed or caused this Note to be executed
by its duly authorized manager under seal as of the year and day first written
above.

 

 

 

Borrowers:

APIO, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

Vice President

 

 

 

 

 

          APIO COOLING A CALIFORNIA LIMITED PARTNERSHIP                     By:
      Title: Vice President  

 

 

 

[EXECUTION PAGE OF PROMISSORY NOTE (REAL ESTATE)]